This is an action on a policy of life insurance. It is resisted on the ground that there was a failure to pay a premium which fell due before the death of the insured.
It is conceded that the premium was not paid, but it is claimed that payment on the day was waived. This waiver, it was contended, was made by one Weller, an agent of the company.
I am not prepared to admit that the testimony showed *Page 281 
Weller an agent of the company with such power and authority as that he could waive the condition of payment of premium contained in the policy. It is not needful to pass upon that now. But the facts put to the jury, in the charge, as sufficient, as matter of law, to make him a general agent, were not enough for that purpose. The exception to the charge covers that portion of it just noticed.
For the error in the charge, there should be a reversal and new trial.